1 F.3d 1253NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Joel D. LUNA, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 93-3170.
United States Court of Appeals, Federal Circuit.
June 15, 1993.

Before LOURIE, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ORDER
CLEVENGER, Circuit Judge.


1
The court sua sponte considers whether it has jurisdiction to review Joel D. Luna's petition for review.


2
Luna petitions for review of the November 5, 1992 initial decision of the Administrative Judge (AJ) in Docket No. DA-0752-92-0540-I-1, sustaining the action of the Department of Justice removing Luna from his position.  The initial decision stated that, unless Luna timely petitioned the Board for review or the Board reopened the case on its own motion, the initial decision would become the Board's final decision on December 10, 1992.  Luna did not petition the Board for review.


3
The initial decision notified Luna that he could petition for review of the Board's final decision with this court and that such a petition "must be received by the court no later than 30 calendar days after the date this initial decision becomes final."   Forty-two days after the Board's decision became final, on January 21, 1993, this court received Luna's petition for review.


4
To be timely, a petition for review of a final decision of the Board must be filed within 30 days of the final decision.  See 5 U.S.C. Sec. 7703(b)(1).  Luna's appeal was filed with this court 42 days after the Board's decision became final.


5
Accordingly,

IT IS ORDERED THAT:

6
Luna's petition for review is dismissed as untimely.